Citation Nr: 1104015	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to an initial compensable rating for erectile 
dysfunction.

7.  Entitlement to an increased disability evaluation for 
diabetes mellitus, type 2, with peripheral vascular disease of 
the left lower extremity, currently evaluated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971 
with service in the Republic of Vietnam from December 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and the 
case was referred for appellate review.

In October 2010, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file. 

For the reasons set for the below, the issues of entitlement to 
service connection for a low back disability and entitlement to 
an increased disability evaluation for diabetes mellitus with 
peripheral vascular disease of the left lower extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO in 
St. Petersburg, Florida denied service connection for bilateral 
hearing loss and a low back disability.

2.  The evidence of record received since the April 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the claims for service connection for bilateral 
hearing loss and a low back disability.

3.  The Veteran had active service in the Republic of Vietnam 
from December 1968 to December 1969 and, during that time, 
participated in combat.  

4.  The probative medical evidence of record shows a relationship 
between the Veteran's in-service acoustic trauma and his current 
bilateral hearing loss.

5.  Medical evidence of record shows a diagnosis of PTSD that has 
been linked to an in-service stressor, by a VA examiner, which is 
consistent with the places, types, and circumstances of the 
Veteran's service.

6.  The probative evidence of record shows erectile dysfunction, 
secondary to diabetes mellitus, without evidence of a penis 
deformity.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision, which denied claims for service 
connection for bilateral hearing loss and a low back disability, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

2.  New and material evidence has been received sufficient to 
reopen the claims for service connection for bilateral hearing 
loss and a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010). 

4.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  The criteria for an initial compensable rating for erectile 
dysfunction associated with diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.115b, DC 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In the instant case, the new and material issues for service 
connection for bilateral hearing loss and a low back disability, 
as well as the claims for service connection for bilateral 
hearing loss and PTSD are granted herein.  As such, further 
discussion of the VCAA for these issues is not necessary.  

With respect to the claim for a compensable rating for the 
service-connected erectile dysfunction, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to the adjudication of the underlying issue of service 
connection for this disability, a letter was sent to the Veteran 
in August 2006 in accordance with the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); & 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice is not required under circumstances 
where a claim for service connection is granted, a rating and an 
effective date are assigned, and the claimant files an appeal as 
to the evaluation assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for a compensable rating for his 
service-connected erectile dysfunction essentially falls within 
this fact pattern.  In particular, service connection for 
erectile dysfunction was granted by the November 2006 rating 
decision and was evaluated as noncompensably disabling, effective 
from July 24, 2006.  The Veteran perfected a timely appeal with 
respect to the noncompensable rating initially assigned to this 
service-connected disability.  Because the Veteran's claim was 
initially one for service connection, and because that initial 
claim has been granted, VA's obligation to notify the Veteran was 
met as the claim for service connection was obviously 
substantiated.  Id.  

Clearly, therefore, no further section 5103(a) notice is required 
for this increased rating claim.  As for the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record 
shows that the Veteran has been provided with various 
communications that contain notice of VA's rating criteria, his 
appellate rights, a summary of relevant evidence, citations to 
applicable law, and a discussion of the reasons for the decision 
made by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development of notification of this 
compensable rating claim is required, and any deficiency in 
notice relating to the Veteran's appeal for a compensable rating 
is not prejudicial to him.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  Also, in September 
2006, the Veteran underwent a pertinent VA examination.  
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate as it was predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disabilities at issue; and documents and considers the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to this issue has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

The Board finds that there is no indication in the record that 
any additional evidence relevant to this issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, 
the facts relevant to this claim have been properly developed, 
and there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159.  Therefore, the Veteran will not be prejudiced as a result 
of the Board proceeding to the merits of the compensable rating 
issue adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

New and Material-Bilateral Hearing Loss And A Low Back 
Disability

Historically, the Veteran's original claims for service 
connection for a bilateral hearing loss and a low back disability 
were denied in an April 2004 rating decision.  The Veteran did 
not appeal and the decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2010).  Subsequently, in July 2006, 
the Veteran requested to reopen his claims.  In a November 2006 
rating decision, the RO denied the Veteran's claims on the basis 
that new and material evidence had not been received in order to 
reopen the claims.  Thereafter, the Veteran filed a timely 
appeal.  The laws and regulations governing finality and the 
reopening of previously disallowed claims are, therefore, 
pertinent in the consideration of the current claims regarding 
hearing loss and a low back disability.  

Although the RO has found no basis to reopen the previously 
denied claims for service connection, the Board is required to 
address this particular issue (e.g., the new and material claim) 
in the first instance.  The Board has the jurisdiction to address 
a new and material issue and to reach the underlying de novo 
claim.  In this regard, the Board notes that regardless of the 
RO's determination on the matter of reopening the Veteran's claim 
for service connection, that decision is not binding on the 
Board, and the Board must decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).  
Thus, before reaching the merits, the Board must first rule on 
the matter of reopening of the Veteran's claims.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Because the April 2004 RO decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claims and review the 
former disposition of the claims.  38 U.S.C.A. § 5108.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be considered.  
In this case, in April 2004, the RO denied service connection for 
a bilateral hearing loss on the basis that acoustic trauma in 
service had not been conceded and that there was no evidence of a 
nexus between the Veteran's current hearing loss and service.  
With regard to the low back issue, the RO denied that claim, 
citing only one in-service notation of treatment for back pain 
and no evidence of a chronic low back condition.  In essence, the 
RO found no evidence of a medical nexus linking a current low 
back disability to service.  

Notably, since the time of the prior April 2004 rating decision, 
the Veteran has submitted post-service treatment records 
indicating that he was involved in combat operations, to include 
exposure to hazardous noise exposure.  Additionally, the Veteran 
submitted a March 2006 private medical opinion relating the 
Veteran's current hearing loss to service.  With regard to a low 
back disability, the Veteran submitted evidence that he was 
involved in a 1969 helicopter in-service accident in which he 
severely injured his back.  At an October 2010 Board hearing, the 
Veteran testified that he has experienced back pain since the 
time of the in-service helicopter accident.  

The Board finds the recently submitted evidence of record "new" 
because it is not duplicative of record.  This evidence has not 
previously been submitted and is "material" because it presents 
a possible favorable nexus to service and as such, raises a 
reasonable probability of substantiating the Veteran's claims.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claims for 
service connection for bilateral hearing loss and a low back 
disability are reopened.  The Board will address the merits of 
the Veteran's claim for hearing loss immediately below and will 
remand the claim for service connection for a low back disability 
for additional development.  

Service Connection-Bilateral Hearing Loss & PTSD

In this case, the Veteran contends that his current bilateral 
hearing loss and PTSD are related to service.  More specifically, 
he contends that both claims arise from combat engagement, during 
which he was in exposed to acoustic trauma and in-service 
stressors.  He also claims noise exposure while working on the 
flight line as a helicopter pilot.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified - the appellant's uncorroborated 
assertions were not sufficient to verify a non-combat stressor.  
See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended 
to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:

*	Are received by VA on or after July 12, 2010;
*	Were received by VA before July 12, 2010 but have not 
been decided by a VA regional office as of July 12, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 12, 2010;
*	Were appealed to the Board before July 12, 2010 but have 
not been decided by the Board as of July 12, 2010; or
*	Are pending before VA on or after July 12, 2010 because 
the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded 
it for readjudication.

38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, 
the Veteran's claim will be viewed in light of the amended 
language of the regulation.

A review of the Veteran's service treatment record shows no 
evidence of hearing loss or a psychological disorder of any kind.  
Service personnel records indicate the Veteran served as a 
helicopter commander (pilot) with service in the Republic of 
Vietnam from December 1968 to December 1969.  A June 1969 
personnel record indicates the Veteran was injured in a March 
1969 helicopter accident, in which the Veteran was piloting the 
aircraft.  An April 1970 record shows the Veteran was awarded the 
Air Medal for Heroism based on his actions during combat, which 
included exposure to mortar attacks and enemy fire.  

The Board finds that the Veteran's service personnel records 
support his assertions of in-service exposure to hazardous noise 
while working on the flight line and during combat operations.  
Thus, in-service acoustic trauma and combat exposure are 
conceded.

Post-service medical records show treatment for bilateral hearing 
loss and PTSD.  With regard to hearing loss, a March 2006 private 
medical report provided an opinion that the Veteran's hearing 
loss was related to hazardous noise exposure in service.  Based 
on audiological findings and a thorough examination, to include 
consideration of the Veteran's in-service noise exposure, the 
examiner diagnosed bilateral moderate to severe hearing loss and 
essentially related such hearing loss to service.

In October 2008, the Veteran was afforded a VA audiological 
examination.  The examiner diagnosed bilateral hearing loss but 
stated that, because he was unable to review the Veteran's claims 
file, he could only speculate as to the cause of the Veteran's 
hearing loss.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be supportive of the Veteran's claim for service 
connection for bilateral hearing loss.  In this regard, in-
service acoustic trauma has been conceded and the 2006 positive 
nexus opinion provided above is determined to be the most 
probative medical opinion of record.  In this regard, the report 
provided a complete rationale for the opinion and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

The Board acknowledges that, in the March 2006 letter, the 
private physician stated that the Veteran's hearing loss was 
related to his in-service noise exposure, "unless it can be 
shown that he had no hearing loss when he exited military 
service."  While service treatment records, including at 
separation, are negative for hearing loss, that alone is not 
dispositive of the Veteran's claim.  Rather, as discussed herein, 
the Veteran's in-service acoustic trauma has been conceded, and 
he is competent to describe the hearing problems that he has 
experienced since active duty.  Of further importance in this 
matter is the fact that there is no negative medical opinion on 
record.  Thus, service connection for bilateral hearing loss is 
warranted in this case.

With regard to PTSD, the Veteran alleges that he has a current 
diagnosis of PTSD stemming from traumatic in-service events, to 
include combat exposure.  The evidence of records shows that the 
Veteran participated in direct combat support while serving in 
the Republic of Vietnam and was awarded a Medal for Heroism based 
on his actions during combat.  In this case, the Veteran has 
reported in-service combat-related stressors and symptoms of PTSD 
since discharge.  While viewing the evidence in the light most 
favorable to the Veteran in this case, the Board finds that 
evidence of record supports the Veteran's claim.  As such, the 
appeal must be granted.

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), the evidence of record 
indicates that the Veteran has been diagnosed with PTSD.  Several 
VA outpatient records, from 2004 to 2008, note a diagnosis of 
PTSD.  Notably, an October 2005 diagnosis was made based on the 
Veteran's reported in-service stressors.  

By contrast, an October 2008 VA examination report showed no 
evidence of PTSD, and the examiner opined that the Veteran did 
not meet the criteria for PTSD.  However, the Board finds this 
report outweighed by the overwhelming evidence of record showing 
multiple diagnoses of PTSD and the evidence of the Veteran's 
combat service.  Moreover, the Board finds the 2008 report 
lacking in probative value as the examiner provided no discussion 
with regard to the prior treatment records showing a positive 
diagnosis of PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Therefore, the evidence of record satisfies the first and third 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that the Veteran has been diagnosed as 
having PTSD as a result of stressful incidents he reportedly 
experienced during service.

With regard to the second element (a link between the Veteran's 
diagnosis and an in-service stressor), the Board observes that 
the above-referenced October 2005 report diagnosed PTSD based, at 
least in part, upon the Veteran's in-service stressors.  Because 
of the evidence showing the Veteran's service in the Republic of 
Vietnam, his involvement in combat support operations, and his 
award for heroism, the Board finds that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  
Therefore, the Veteran's lay testimony alone is sufficient to 
establish the occurrence of the claimed in-service stressor in 
this instance.  Because verification of his alleged PTSD 
stressors is not required, and because the Veteran has a 
diagnosis of PTSD linked to a claimed, in-service stressor, the 
Board finds that service connection for PTSD is warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence supports the Veteran's claims for service connection for 
a bilateral hearing loss and PTSD.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Thus, the claims must be granted.

Increased Rating-Erectile Dysfunction

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not appropriate in 
this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Only the predominant area of dysfunction is to be 
considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities. 38 C.F.R. §§ 4.14, 
4.115a.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The RO assigned a noncompensable rating by analogy under the 
provisions of Diagnostic Code 7522 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.115b.  Where an unlisted condition is 
encountered it is permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Additionally, the Board notes that, in a November 2006 rating 
decision, the Veteran was granted special monthly compensation 
for erectile dysfunction, effective July 24, 2006.  

Under DC 7522, penis deformity with loss of erectile power 
warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

A VA examination in September 2006 confirmed the Veteran had 
erectile dysfunction as a residual of his diabetes mellitus. He 
described having complete loss of erectile power, but there was 
no indication of an accompanying penile deformity.  Clinical 
findings included that his penis and testicles were normal. 
Without evidence of physical deformity of the penis, there is no 
basis for assigning a compensable rating for loss of erectile 
power.

As noted above, the Veteran has been awarded special monthly 
compensation due to the loss of use of a creative organ, based on 
erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  To receive service-connected compensation, pursuant to 
DC 7522, evidence of record must demonstrate penal deformity.  
This has not been shown here, nor does the Veteran so contend.  
Accordingly, the Board finds that the weight of the evidence is 
against a compensable rating for the Veteran's erectile 
dysfunction, based on the absence of penis deformity.  38 C.F.R. 
§ 4.115b, Code 7522.  A staged rating is not indicated in this 
case, as the Board finds the preponderance of the credible 
evidence demonstrates that during the period on appeal, loss of 
erectile power is shown but penis deformity is not shown.  
Fenderson, 12 Vet. App. at 199.  

Also, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected erectile 
dysfunction.  The competent medical evidence of record shows the 
relative manifestations and the effects of the Veteran's 
disability have been fully considered and are contemplated in the 
rating schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

The Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the requests to 
reopen the claims of entitlement to service connection for a 
bilateral hearing loss and a low back disability are granted.  

Service connection for bilateral hearing loss is granted. 

Service connection for PTSD is granted.

An initial compensable rating for erectile dysfunction is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
remaining issues on appeal.  

The Board notes that, in essence, the Veteran has reported a 
worsening of symptoms associated with his service-connected 
diabetes mellitus since the time of his most recent VA 
examination in September 2006.  More specifically, the Veteran 
has indicated that he uses two types of insulin with a restricted 
diet and experiences bilateral upper and lower neuropathy.  
Indeed, treatment records, from 2006 to 2008 show ongoing 
treatment for symptoms related to diabetes mellitus.  

In this regard, the Board notes that the September 2006 VA 
examination of the Veteran's diabetes mellitus was conducted over 
four years ago and does not contemplate his current complaints.  
Moreover, the Board notes that the VA examination does not 
contemplate the most recent treatment records which have been 
added to the claims file since that time.  Therefore, the Board 
finds a current VA examination is necessary in order to determine 
the Veteran's complete disability picture.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

With regard to a low back disability, the Veteran testified at 
the October 2010 Board hearing that he injured his back during a 
helicopter accident in service, in 1969.  He stated that he has 
had back pain since that time.  

As noted above, since the time of the prior April 2004 rating 
decision, service records have been added to the claims file 
which show the Veteran sustained injuries in a helicopter 
accident occurring in March 1969.  Although the records do not 
specify the Veteran's precise injuries, and service treatment 
records show only one notation of treatment for back pain in 
service (see January 1971 service treatment record), the Board 
acknowledges that the Veteran is competent to attest to 
conditions of his service which are readily observable to a lay 
person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Moreover, his contentions are 
corroborated by evidence of the in-service helicopter accident.

The Board notes that no VA examination has been afforded the 
Veteran for this issue.  As noted previously, VA's duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim.  
An examination or opinion is necessary if the evidence of record:  
(1) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(2) establishes that the claimant suffered an event, injury or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability, but (4) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 79.

The medical and lay evidence tends to show that the Veteran has a 
current low back disability or, at the least, that he experiences 
recurrent symptoms of a low back disability.  Accordingly, and as 
no medical opinion has yet been offered, the Board finds that a 
remand of this service connection claim is necessary to accord 
him the opportunity to undergo a pertinent VA examination to 
address the nature and etiology of any identified low back 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and extent of his diabetes mellitus 
with peripheral vascular disease of the 
left lower extremity and the nature and 
etiology of any low back disability that he 
may have.  The claims folder should be made 
available to and reviewed by the 
examiner(s).  The examination report(s) 
should state that the claims folder has 
been reviewed.  All necessary tests, 
including X-rays, should be performed.

A.  For any low back disability diagnosed 
on examination, the examiner should provide 
an opinion whether the disorder is related 
to the Veteran's active duty.  In answering 
this question, the examiner should note and 
discuss the Veteran's contentions with 
regard to the low back symptoms that he has 
experienced since service as well as the 
evidence of an in-service evidence of the 
helicopter accident and treatment for low 
back pain.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50 percent likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

If no diagnosis is rendered with regard to 
the low back, the examiner should explain 
why.  

The examiner must provide a thorough and 
complete rationale for all opinions 
provided in the examination report.  

B.  With regard to the Veteran's service-
connected diabetes mellitus with peripheral 
vascular disease of the left lower 
extremity, the examiner should discuss the 
Veteran's current symptoms.  Specifically, 
the examiner should note the presence 
(including frequency and/or degree) or 
absence of the need for regulation of 
activities (where the Veteran has been 
prescribed or advised to avoid strenuous 
occupational and recreational activities) 
and insulin; episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations (including the frequency 
of hospitalizations per year) or visits to 
a diabetic care provider (including the 
frequency of such visits per month); and 
weight loss.  In addition, the examiner 
should describe any associated 
complications-including the peripheral 
vascular disease of the Veteran's left 
lower extremity. 

If the examiner is unable to comment on any 
of the above questions, he or she should so 
indicate and explain why.  A complete 
rationale for all opinions expressed must 
be provided.  

2.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner(s) has responded to all questions 
posed.  If not, the report(s) must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2010).

3.  Then, the RO/AMC should readjudicate 
the issue of entitlement to service 
connection for a low back disability and 
entitlement to a disability rating greater 
than 20 percent for the service-connected 
diabetes mellitus with peripheral vascular 
disease of the left lower extremity, based 
on all the evidence of record, including 
any additional information obtained as a 
result of this Remand, and all governing 
legal authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


